DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  “guiding arrangement” in claims 16 and 27 described at para [0018] of the publication of the specification (US 2019/0315112). The examiner notes that unlike the other “arrangements” recited in the various claims, for example, for feeding, coating, contouring or dividing metal strips, which are structures known by those skilled in the art of metal, paper and plastic strip production, the recited “guiding arrangement” fails to provide sufficient structure, material, or acts for achieving the recited function. See MPEP 2181.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  At lined 3-4, “the transport direction” lacks antecedent basis.  Also, claim 26 recites “at least one dividing unit” that “effects” the step of longitudinally dividing the fed strip material into a plurality of metal strips.  However, claim 16, from which claim 26 depends recites that the “strip dividing arrangement” performs such function, rendering unclear whether the dividing unit is a component of the dividing arrangement and what, if any further limitation is meant by 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-17,  25, 27 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BWG Bergwerk- und Walzwerk-Maschinenbau GmbH, GB 2 219 992, published December 26, 1989 (hereafter BWG).

Regarding claims 16, 25 and 27, BWG discloses process and apparatus for producing multilayer metal strip packs (Abstract; Figs. 1-5 and page 7, final paragraph to top two lines of page 8; the Abstract disclosing apparatus and method for separating metal strip widths and the positioning of guide rolls so that the separate strips are then fed strip material (claim 25) in the form of a multi-layer stack or “pack” of metal strips).
Regarding the claim 16 step of feeding a metallic strip material having an upper side and a lower side via a feeding arrangement and the claim 27 element of a feeding arrangement for feeding a metallic strip material, BWG discloses feeding arrangement for a metallic strip material 1 at each of Figs. 1-5 that includes looping rolls 3a and 3b and downstream coiler 7, the strip advance (i.e., feeding operation) of the metal strip material 1 is illustrated as having an upper side and a lower side is described in the Abstract and at the last paragraph of page 5 through the first paragraph of page 6.  
Regarding the claim 16 step of continuously longitudinally dividing of the fed strip material in a longitudinal direction of the fed strip material into a plurality of metal strips by a strip dividing arrangement and the claim 27 element of a strip dividing arrangement for longitudinally dividing the strip material into a plurality of metal strips in a longitudinal direction of the fed strip material, BWG discloses shears 6 and their operation for continuously performing the step of longitudinally dividing the feed strip material 1 into strips 1a and 1b (Figs. 1-4) or strips 1a, 1b and 1c (Fig. 5) in the Abstract and at the last paragraph of page 5 to the second to last line of page 6.  
Regarding the claim 16 step of continuously superimposing of at least some of the metal strips to form a metal strip pack by a guiding arrangement and the claim 27 element of a guiding arrangement configured to continuously superimpose at least some of the plurality of metal strips onto each other to form a metal strip pack, with reference to the Claim Interpretation section above, the recited “guiding arrangement” is understood as requiring a plurality of deflection rollers and guide rollers, in particular for 

Regarding claims 17 and 31, coiling by a coiling arrangement (coiler 7) is illustrated in the drawing figures of  with the reference number 8 being the built-up turns of the divided strips of material 1 (see Abstract and page 6, lines 5- 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 16-25 and 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Hitachi Metals, Ltd., EP 2 139 011, published December 30, 2009 (hereafter Hitachi)(made of record by Applicant) in view of BWG.

Regarding claims 16, 25 and 27, Hitachi teaches a process and apparatus for producing multilayer metal strip packs (see Fig. 1 metal strip pack and Abstract teaching a method of producing a magnetic core for an antenna made up of thin metal strips stacked with resin layers to form a laminate that is cut to a desired length (i.e., a multilayer metal strip pack (claim 25)); see Figs. 2A and 2B for apparatus used to perform such method described at para [0035]).  
 Regarding the claim 16 step of feeding a metallic strip material having an upper side and a lower side via a feeding arrangement and the claim 27 element of a feeding arrangement for feeding a metallic strip material, Hitachi illustrates at Fig. 2a and teaches at paras (0032] and [0035] apparatus (rolls) and a method of producing a magnetic material alloy in a continuous process of feeding the material, the rolls illustrated in Fig. 2a also including a cutting feature for slitting the material in a longitudinal direction.
claim 16 step of continuously longitudinally dividing of the fed strip material in a longitudinal direction of the fed strip material into a plurality of metal strips by a strip dividing arrangement and the claim 27 element of a strip dividing arrangement for longitudinally dividing the strip material into a plurality of metal strips in a longitudinal direction of the fed strip material, see discussion above of the continuous process illustrated in Fig. 2a of Hitachi for feeding and slitting a sheet or web material into a plurality of longitudinal strips by “slit processing”, followed by continuous winding to form a strip roll. 
Regarding the claim 16 step of continuously superimposing of at least some of the metal strips to form a metal strip pack by a guiding arrangement and the claim 27 element of a guiding arrangement configured to continuously superimpose at least some of the plurality of metal strips onto each other to form a metal strip pack, with reference to the Claim Interpretation section above, the recited “guiding arrangement” is understood as requiring a plurality of deflection rollers and guide rollers, in particular for lateral guidance of the metal strips (para [0018] of the publication of the application).  Hitachi at Fig. 2B and paras [0028] and [0035] teaches continuously producing a stacked laminate by withdrawing thin strips from a plurality of strip rolls formed in the process of Fig. 2A, the plurality of strip rolls positioned such that a plurality of strips are continuously superimposed upon one another and ultimately form the strip pack illustrated in Fig. 1.  However, Hitachi is silent as to performing the process using a guiding arrangement that includes a plurality of deflection rollers and guide rollers as required by the Section 112(f) claim interpretation.    

BWG is directed to the problem of metal strips undergoing serious damage at the slit edges when a wide metal strip is separated into two or three strip widths using longitudinal slitting followed by coiling onto a mandrel (second full paragraph of page 1 of BWG).  BWG teaches that its apparatus and method provide for scrap-free separation of strip widths in a longitudinal direction (first full paragraph of page 2), and the combination of rolls and oblique rolls permits parallel displacement of the strip widths (page 3), easily adjusted to positions appropriate to the strip widths in production (second paragraph of page 4), thus the separated strip edges do not damage each other between the cutting and coiling steps because the edges are spaced from each other by the combination of guide rolls and oblique rolls.   
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the method and apparatus of Hitachi to further include inflection and guiding rollers as taught by BWG along the process line between slitting and coiling for the advantage taught in BWG of reducing damage to the slit edges during processing.  

Regarding claims 17 and 31, Hitachi teaches winding the strip 1’ in rolled form (i.e., coiling-up with a coiling arrangement) at paras [0025] and [0035]).

Regarding claims 18 and 30, Hitachi teaches cutting with cutting device 9, followed by contouring with a revolving diamond cutter at para [0035], the cutting device and diamond cutter both being contouring arrangements.
 
Regarding claims 19 and 29, Hitachi teaches roll pressing its strip pack laminate at para [0035], necessarily teaching a roll press (i.e., rolling arrangement). 

Regarding claims 20 and 28, Hitachi teaches the application of a liquid thermosetting polyimide resin precursor (i.e., a plastic coating) at paras [0026] and [0035], necessarily teaching a coating arrangement for application of such precursor.

Regarding claim 21, Hitachi is silent as to coating its metal material prior to feeding or prior to dividing.  BWG, that also teaches all the method steps of claim 16 (please see the Section 102 rejection above), teaches that its process may be performed not only on metal strips, but also on paper, synthetic plastics and textiles (page 1, first paragraph).  It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to provide a pre-coated strip material for the process of Hitachi/BWG as an adequate alternative to coating after slicing in view of the BWG teaching of the usability of its process on a variety of KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-416, 82 USPQ2d 1385, 1395 (2007).

Regarding claim 22, the coating of Hitachi is applied after dividing and before rolling the metal strips (para [0035]).

  Regarding claim 23, the polyimide thermoset of Hitachi functions as an adhesive, may also be understood as being a bonding varnish and may exhibit viscoelastic behavior.  Hitachi further teaches its coating may be polyamide imide (which may be thermosetting or thermoplastic) or epoxy (para [0017]).  

Regarding claim 24, Hitachi teaches a preference for fed strips of not more than 30 micrometers in thickness (para [0016]), such thickness desired in view of the use of the pack of Hitachi for an antenna (para [0016]).  Strip widths of Hitachi have a width of the aimed magnetic core for antenna (para [0006], thus the fed strip material such as that illustrated in Fig. 2A, has a width falling well within the claim limitation of at most 4500 mm.  Although the Hitachi preferred fed strip thickness falls below the range of 0.04 - 3 mm recited in claim 24, it would have been obvious to one having ordinary skill in the art at the time of effective filing of the claims of the invention to successfully practice the method of Hitachi/BWG with a fed strip having a greater thickness (i.e., falling within the range recited in claim 24) since the specification contains no disclosure In re Woodruff, 16 USPQ 2d 1934. 

Allowable Subject Matter
Claim 26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Hitachi in view of BWG neither teaches nor suggests the relationship between a structure that longitudinally divides the fed strip material in a dividing plane perpendicular to the transport direction and path lengths of the divided strips between such structure and a joining plane where the strips are superimposed as recited in claim 26 wherein a percentage deviation between a first path length that a first one of the metal strips travels between the dividing plane and the joining plane, and a second path length that a second one of the metal strips travels between the dividing plane and the joining plane, is less than 25%. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619.  The examiner can normally be reached on Monday-Friday 8 - 4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CYNTHIA L SCHALLER/Examiner, Art Unit 1746